Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/489348 
    
        
            
                                
            
        
    

Parent Data16489348, filed 08/27/2019 is a national stage entry of PCT/CN2018/076969, International Filing Date: 02/22/2018claims foreign priority to 201710109978.5, filed 02/28/201

Final Office Action





Claims 1, 3 and 5-8 are pending.
Claims 2 and 4 were cancelled.
New claims 7 and 8 were added. 
Amendments filed on were entered. 
No claim is allowed.  




Response to Remarks

The amendments in claims filed on 09/27/2021 is acknowledged.   Amendments in claims were entered.  Claims 1, 3, and 5-8-pending were examined.  Since claims were amended, the office action was revised to address the amendments.   Arguments do not apply.  Claim 1 was amended to that Gardnerella vaginalis as a Cause of Bacterial Vaginosis.   The treatment of Bacterial Vaginosis is expected not be different caused by any bacteria, including Gardnerella vaginalis as amended.   The property of the compound is inherent, even if the cause of the disease is different treatment of this disease by the same compound.  
.  












35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1, 3, and 5-8  are rejected under 35 U.S.C. 103 (a) as being unpatentable over Ding et al. (US 2008/0139677 also published as US Patent 7,678,791) and Cruciani et al. (Efficacy of rifampin vaginal tablets in treatment of bacterial vaginosis: a molecular characterization of the vaginal microbiota. Antimicrob Agents Chemother. 2012 Aug; 56(8):4062-70. Doi: 10.1128/AAC.00061-12. Epub 2012 May 14. PMID: 22585228; PMCID: PMC3421556, 892 ref, dated 07/03/2021).   These references teaches the method of inhibiting anaerobic infection including treatment of bacterial vaginosis irrespective of the cause of invention.   See the entire documents. 




Determining the scope and contents of the prior art (MPEP 2141.01)
Amended claim 1:

    PNG
    media_image1.png
    463
    613
    media_image1.png
    Greyscale

In regards to claim 1, Ding teaches Applicants compound of formula 1 for inhibiting anaerobic bacteria as in instant claim 1.  See compound of example 1 of Ding et al.
    PNG
    media_image2.png
    215
    191
    media_image2.png
    Greyscale

In regards to claim 1. Ding et al. teaches the compound of claim 1, its derivatives and teaches that these compounds are active against both aerobic and anaerobic bacteria, and accordingly are useful as broad spectrum antibacterial agents. The present compounds are surprisingly effective against a number of human and veterinary aerobic and anaerobic Gram positive, Gram negative pathogens, including the Staphylococci, for example S. aureus; Enterococci, for example E. faecalis; Streptococci, for example S. pneumoniae; Haemophilus, for example H. influenza; Moraxella, for example M. catarrhalis; and Escherichia for example E. coli; Mycobacteria, for example M. tuberculosis; Helicobacter, for example H. pylori; Clostridium, for example C. difficile; Bacteroides for example, B. fragilis, B. vulgates; intercellular microbes, for example Chlamydia and Rickettsiae; and Mycoplasma, for example M. pneumoniae, amongst others.. [0009].
The compound of claim 1 was found active against anaerobic bacteria, such as Clostridium, for example C. difficile; Bacteroides for example, B. fragilis. The activity of an example is summarized in Table 2. This activity against resistant strain of bacteria is not expected by simple combination of rifampin and metronidazole. [0203].
Compounds of Ding et al. are active against both aerobic and anaerobic bacteria, and accordingly are useful as broad spectrum antibacterial agents.  Same activity is expected from the claimed compound because it is taught by Din et al for active against anaerobic bacteria which is instantly claimed.   
	In regards to effective dose of rifamycin-nitroimidazole conjugate of formula 1 as in claim 1 and 3, different doses of rifaximin vaginal tablets (100 mg/day for 5 days, 25 mg/day for 5 days, and 100 mg/day for 2 days) on the vaginal microbiota.  Cruciani et al provides guidance the t he effective dose 10 mg -10g for a treatment period 1-15 days, overlaps with Cruciani dosage 100 mg/day for 5 days and 100 mg/day for 2 days.  The amounts and dosage overlaps with Applicants disclosure in specification.  See [0095] and [0096].     

	The property of Ding et al. compounds are inherent.   The citation of Gardnerella vaginalis as a Cause of Bacterial Vaginosis as in amended claim 1 will not alter the effect of the compound.  The mechanism of action and treatment is expected to be the same.  The property of the compound of claim 1 is inherent and will not affect how it was started or infected. 
In regards to claim 3, drawn to a method of treating bacterial vaginosis caused by anaerobic bacteria, Ding et surprisingly effective against a number of human and veterinary aerobic and anaerobic Gram positive, Gram negative pathogens, including the Staphylococci, for example S. aureus; Enterococci, for example E. faecalis; Streptococci, for example S. pneumoniae; Haemophilus, for example H. influenza; Moraxella, for example M. catarrhalis; and Escherichia for example E. coli; Mycobacteria, for example M. tuberculosis; Helicobacter, for example H. pylori; Clostridium, for example C. difficile; Bacteroides for example, B. fragilis, B. vulgates; intercellular microbes, for example Chlamydia and Rickettsiae; and Mycoplasma, for example M. pneumoniae, amongst others. The rifamycin derivatives may be used as agents effective against GI disorders including travelers' and infectious diarrhea (E. coli, Salmonella and Shigella), hepatic encephalopathy, Crohn's disease, ulcerative colitis, irritable bowel syndrome, pouchitis, small-bowel bacterial overgrowth, peptic ulcer disease due to H. pylori, and diverticular disease. [0024]
	 Ding et al. teaches that humans and other mammals, for example, cattle, horses, sheep, hogs, dogs, and cats, can be treated with the rifamycin derivatives.  It can be administered in a manner and in dosage forms similar to those of the known anti-bacterial agents. [0095].
In regards to claims 5 and 6, Ding teaches method of administration by any suitable route, for example by oral, topical, buccal, inhalation, sublingual, rectal, vaginal, transurethral, nasal, topical, percutaneous, i.e., transdermal, or parenteral including intravenous, intramuscular, subcutaneous, and intracoronary) administration. Parenteral administration can be accomplished using a needle and syringe, or infused together with an IV fluid, like 5% dextrose or normal saline. [0097]. See Example 27—[02001-[0205].
In regards to claims new 7 and 8, Ding et al, as cited above, teaches administration route as in claim s 7 and 8, it teaches administration method by intravenous, oral, topical, vaginal and others. (See [2001-0205]. 
Ding et al teaches nitroheteroaryl containing rifamycin derivatives and their pharmaceutical composition, useful as a medicament for treatment or prevention of bacterial infections, comprising therapeutically effective amount of a compound in accordance with claim 1 in combination with a pharmaceutically acceptable carrier.  (Claim 6). Ding also teaches a method of treating or preventing bacterial infections in a patent in need of such treatment by administering a pharmaceutical composition as defined by claim 6. (Claim 7).
It would have been obvious to one skilled in the art to apply the teachings of Ding et al. as cited above for the treatment of bacterial inventions because the property of the compound is considered inherent.   Amending the claims to a method of treating bacterial vaginosis caused by Gardnerella vaginalis is expected to treat bacterial vaginosis. The activity is considered inherent and will not be different ift he disease is caused by any reason.  .  
Ascertaining the differences between the prior art and the claims at issue

Ding teaches method of administration by any suitable route, for example by oral, topical, buccal, inhalation, sublingual, rectal, vaginal, transurethral, nasal, topical, percutaneous, i.e., transdermal, or parenteral including intravenous, intramuscular, subcutaneous, and intracoronary) administration.
Amended claim 1 is drawn to a method of treating bacterial vaginosis caused by Gardnerella vaginalis.   
The treatment of bacterial vaginosis caused by Gardnerella vaginalis is expected to treat bacterial vaginosis. The activity is considered inherent and will not be different ift he disease is caused by any reason.  .  

Ding et al does not explicitly teach treatment of vaginal vaginosis as in claim 3.  
Cruciani et al. teaches efficacy of rifampin vaginal tablets in treatment of bacterial vaginosis.  Bacterial vaginosis (BV) is a common vaginal disorder characterized by an alteration of the vaginal bacterial morphotypes. It teaches doses of rifaximin vaginal tablets (100 mg/day for 5 days, 25 mg/day for 5 days, and 100 mg/day for 2 days) on the vaginal microbiota of 102 European patients with BV enrolled in a multicenter, double-blind, randomized, placebo-controlled study. An increase in members of the genus Lactobacillus and a decrease in the BV-related bacterial groups after the antibiotic treatment were demonstrated and confirmed the capability of rifaximin to modulate the composition of the vaginal microbial communities and to reduce their complexity. (Abstract). [0096]
The property of the compound rifaximin is inherent and will not change how the disease was started or infected by any specific method.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discusses the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on (205 USPQ 594, second column, first full paragraph also MPEP § 2112.01 with regard to inherency and product-by-process claims. 
	In addition, it is also noted that “Products of same compound cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
	See also MPEP § 2112.01 with regard to inherency and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
	The inherent feature need not to be recognized at the time of the invention. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). The rejection can be made when the prior art product seems to be identical except that the prior art is silent as to inherent characteristic. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best,562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

Cruciani teaches that molecular results suggest that rifaximin is a good candidate for the treatment of BV. The perfect match with clinical outcomes highlights the power of molecular techniques to explore the mechanisms underlying the therapeutic effects. In particular, treatment with 25 mg/day rifaximin for 5 days is active against the pool of bacteria recognized as causing BV, while it does not affect the normal population of lactobacilli. A selective action against fastidious bacteria is a crucial feature of a successful therapy for BV. This feature has also been demonstrated by molecular analyses for vaginal metronidazole treatment, even though this antibiotic has proved unable to reduce the concentrations of BV-associated bacteria in cases of persistent BV. (Last para of the reference).
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Ding et al and apply the teachings of Cruciani et al. because Ding teaches that substituted rifamycin derivatives in which a nitroimidazole, nitrothiazole or nitrofuran pharmacophore is covalently bonded to a rifamycin, methods of using the rifamycin derivatives, and pharmaceutical compositions containing the rifamycin derivatives are disclosed. Methods of synthesizing these substituted rifamycin derivatives are also disclosed. The rifamycin derivatives possess antibacterial activity, and are effective against a number of human and veterinary pathogens in the treatment of bacterial diseases. Delivery of multiple antibacterial pharmacophores simultaneously to the targeted pathogens has the maximum chance of achieving synergy and minimizing the resistance development to the antibiotics given. The compounds have broader spectrum of antibacterial activity than either rifamycin or nitroheteroaryl class antibiotics alone. The compounds are effective against rifamycin-resistant strains of bacteria.  In addition to the matched pharmacokinetics, the current inventive compounds are surprisingly more potent than what normally are expected by simple combination of two antibacterial agents. This unexpected activity in the targeted pathogen may be a result of synergistic effects of covalently linking the antibacterial pharmacophores together as in compound cited as in example 1. [0008].
A person skilled in the art would consider applying the teachings of Cruciani et al  that that rifaximin is a good candidate for the treatment of BV. In particular, treatment with 25 mg/day rifaximin for 5 days is active against the pool of bacteria recognized as causing BV, while it does not affect the normal population of lactobacilli. 

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

	It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to apply of inhibiting anaerobic bacteria, comprising administering to a patient in need thereof a rifamycin-nitroimidazole conjugate molecule shown in formula I against anaerobic bacteria. The compound of claim 1 was found active against anaerobic bacteria, such as Clostridium, for example C. difficile; Bacteroides for example, B. fragilis. The activity of an example is summarized in Table 2. This activity against resistant strain of bacteria is not expected by simple combination of rifampin and metronidazole. Motivation is provided because compounds of Ding et al. are active against both aerobic and anaerobic bacteria, and accordingly are useful as broad spectrum antibacterial agents.  Same activity is expected from the claimed compound because it is taught by Din et al for active against anaerobic bacteria which is instantly claimed.  Cruciani et al teaches Bacterial vaginosis (BV) is a common vaginal disorder characterized by an alteration of the vaginal bacterial morphotypes, associated with sexually transmitted infections and adverse pregnancy outcomes. 
	When the compound applied to a patient for treatment of same disease the invention is considered obvious. The property of the compound is inherent.  Rifaximin is a suitable alternative for the local treatment of BV because of its broad antimicrobial spectrum and good safety profile due to its negligible grade of its systemic absorption (P-4062, and 4068, right columns).   The BV associated bacterial infection significantly decreased with rifaximin treatment while no effect was seen on normal lactobacilli population.  (Abstract of Cruciani).
The administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997).   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
	For the reasons cited above the amendments in claim 1 where Gardnerella vaginalis as a Cause of Bacterial Vaginosis was considered. Since the same compound was used therefore, the property of the rifamycin derivative as in claim 1, is considered inherent and will not alter by the cause of the infection.  
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 


	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SABIHA N QAZI/Primary Examiner, Art Unit 1628